DETAILED ACTION
Claims 1-9, 13, and 16-32 are currently pending in this Office action.  Claims 26-32 are withdrawn as being directed to non-elected inventions.  Claims 10-12, 14, and 15 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is NON-FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered but they are not persuasive. Pages 11-12 argue that the precious rejections are overcome because claims “12 and 25 were not rejected over any applied reference” and claims 10 and 12 is now incorporated into claim 1.  Even so, like the present claims, Bauer ‘588 at [0067] discloses halogen-free flame retardant mixture comprising 1% to 99% by weight of a component A and 1% to 99% by weight of aluminum phosphite, where component A comprises 85% to 99.995% by weight of diethylphosphinic salt and 0.005% to 15%by weight of dialkylphosphinic acid telomers   [0065] discloses dialkylphosphinic acid telomers in salt form as the noncombustible additions, where the salts may be ethybutyl phosphinic acid salts, butylbutyl phosphinic acid salts, ethylhexyl phosphinc acid salts, butylhexyl phosphinic acid salts, and hexylhexyl phosphinic acid salts of Mg, Ca, Al, Sb, Sn, Ge, Ti, Fe, Zr, Zn, Ce, Bi, Sr, Mn, Li, Na, and/or K.  These species of dialkylphosphinic acid satisfy the presently claimed formula (XIII) wherein k and l are each 1 to 3 and w and x are each 2 or 3.  For instance, hexylhexyl phosphinic acid metal salts correspond to compounds where w and x are each 2, k and l are each 3, or where w and x are each 3 and k and l are each 2.  The previous rejections have thus been re-considered and are as set forth below.
Similarly, the provisional double patenting rejections over the copending claims of 16/333227 have been modified in light the amendment to claim 1 and in the copending claims of ‘227.  Note that present claim 25 was rejected on this basis in the previous Office action.

Claim Objections
The previous objections to claims 2-25 are withdrawn in light of the corrections to claims 2-9, 13, and 16-25; the cancelation of claims 10, 14, 15.

Claim Rejections - 35 USC § 112
The previous rejection of claims 3, 6-8, and 15 as being indefinite under 35 U.S.C. 112(b) are withdrawn in light of the corrections to claims 3 and 6-8 as well as the cancelation of claim 15.

Claim 23 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is still indefinite because lines 2-3 specifies “the particle size of said flame retardant-stabilizer combination,” the original disclosure provides no guidance as to whether this particle size is a mean value or median value. The metes and bounds of the claim cannot be reasonably ascertained.
Appropriate correction is required.  Applicant’s arguments on page 12 of the response are insufficient to overcome this rejection.

Claim Rejections - 35 USC § 102
Claim(s) 1-8, 13, and 16-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer et al. (DE 102014001222 A1; US 2016/0340588 A1 as English equivalent, hereinafter “Bauer ‘588”).
With respect to claim 1, Bauer ‘588 at [0067] discloses halogen-free flame retardant mixture comprising 1% to 99% by weight of a component A and 1% to 99% by weight of aluminum phosphite, where component A comprises 85% to 99.995% by weight of diethylphosphinic salt and 0.005% to 15%by weight of dialkylphosphinic acid telomers. [0065] explains that the dialkylphosphinic acid telomers are in salt form. Claim 3 specifies aluminum diethylphosphinate as component A. [0065] discloses dialkylphosphinic acid telomers in salt form as the noncombustible additions, where the salts may be ethybutyl phosphinic acid salts, butylbutyl phosphinic acid salts, ethylhexyl phosphinc acid salts, See [00233]-[0235] (explaining that the free flow of the mixture is measured as the angle of repose as determined according to Pfrengle (DIN ISO 4324 Surface active agents; powders and granules; measuremenof the angle of repose, December 1983, Beuth Verlag Berlin), by pouring the substance onto a circular plate of an apparatus having a fixed radius of 50 mm to form a powder cone and calculating the angle of repose from the ratio of the cone radius to the cone height).
With respect to claim 2, Bauer ‘588 at Example 5 in Table 1 has a calculated angle of repose of about 37° to 45°.
With respect to claim 3, Bauer ‘588 at claim 3 specifies aluminum diethylphosphinate as component A.
With respect to claim 4, Bauer ‘588 at claim 3 specifies aluminum diethylphosphinate as component A.
With respect to claim 5, Bauer ‘588 at claim 1 and [0067] specify that the composition contains aluminum phosphite.
With respect to claim 6, Bauer ‘588 at claim 10 discloses that the aluminum phosphite is of the formulae (I), (II), (III) or a combination thereof
Al2(HPO3)3×(H2O)q (I)
wherein q is 0 to 4,
Al2.00Mz(HPO3)y(OH)v×(H2O)w (II)
wherein M is alkali metal ions, z is 0.01 to 1.5, y is 2.63 to 3.5, v is 0 to 2 and w is 0 to 4,
Al2.00(HPO3)u(H2PO3)t×(H2O)s (III)
wherein u is 2 to 2.99, t is 2 to 0.01 and s is 0 to 4,
mixtures of aluminum phosphite of the formula (I) with sparingly soluble aluminum salts and nitrogen-free foreign ions, mixtures of aluminum phosphite of the formula (III) with aluminum salts, aluminum phosphite [Al(H2PO3)3], secondary aluminum phosphite [Al2(HPO3)3], basic aluminum phosphite 2PO3)2*2aq], aluminum phosphite tetrahydrate [Al2(HPO3)3*4aq], aluminum phosphonate, Al7(HPO3)9(OH)6(1,6-hexanediamine)1.5*12H2O, Al2(HPO3)3*xAl2O3*nH2O with x=2.27-1, Al4H6P16O18, mixtures of 0%-99.9% by weight of Al2(HPO3)3*nH2O with 0.1%-100% by weight of sodium aluminum
phosphite or a combination thereof.
With respect to claim 7, Bauer ‘588 at claim 11 discloses the aluminum phosphite is a mixture of 50%-99% by weight of Al2(HPO3)3×(H2O)q, wherein q is 0 to 4 and 1%-50% by weight of sodium aluminum phosphite.
With respect to claim 8, Bauer ‘588 at claim 12 discloses that the aluminum phosphite is a mixture of 50%-99% by weight of Al2(HPO3)3×(H2O)q, wherein q is 0 to 4 and 1%-50% by weight of Al2.00Mz(HPO3)y(OH)v×(H2O)w (II), wherein M is sodium, z is 0.005 to 0.15, y is 2.8 to 3.1, v is 0 to 0.4 and w is 0 to 4.
With respect to claim 13, Bauer ‘588 at [0065] discloses dialkylphosphinic acid telomers in salt form as the noncombustible additions, where the salts may be ethybutyl phosphinic acid salts, butylbutyl phosphinic acid salts, ethylhexyl phosphinc acid salts, butylhexyl phosphinic acid salts, and hexylhexyl phosphinic acid salts of Mg, Ca, Al, Sb, Sn, Ge, Ti, Fe, Zr, Zn, Ce, Bi, Sr, Mn, Li, Na,
and/or K.
With respect to claim 16, Bauer ‘588 at [00113]-[00115] discloses organophosphnates such as monoethyl phosphonate salts or monobutyl phosphonate salts of Mg, Ca, Al, Zn, or Fe.
With respect to claim 17, Bauer ‘588 at [0033]-[0035] discloses an aluminum phosphite of formula
(I):
Al2(HPO3)3 x (H2O)q,
wherein q is 0 to 4. Example 6 contains Al2(HPO3)3.
With respect to claim 18, Bauer ‘588 at Example 5 in Table 1 contains 99 weight percent of aluminum diethyphosphinic acid salt, 15.90 weight percent of aluminum butyl(ethyl)phosphinate, and 1 weight percent of an aluminum phosphite.
With respect to claim 19, Bauer ‘588 at [0017] discloses that the composition contains 1 to 99 percent by weight of component A, 1 to 99 percent by weight of aluminum phosphite, and 0.005 to 5 percent by weight of an organophosphonate. [0067] teaches a content of dialkylphosphinic acid salts of

With respect to claim 20, Bauer ‘588 at [0017] discloses that the composition contains 1 to 99 percent by weight of component A, 1 to 99 percent by weight of aluminum phosphite, and 0.005 to 5 percent by weight of an organophosphonate. [0067] teaches a content of dialkylphosphinic acid salts of
0.005 to 15 percent by weight.
With respect to claim 21, Bauer ‘588 at [0230] discloses that the halogen-free flame retardant mixture possesses a residual moisture content of 0.01 to 10 percent by weight.
With respect to claim 22, Bauer ‘588 at [0230] discloses that the halogen-free flame retardant mixture possesses a residual moisture content of 0.1 to 2 percent by weight.
With respect to claim 23, Bauer ‘588 at [0231] specifies a median particle size of the halogen-free flame retardant mixture of 10 to 100 µm, however, the particle size can be as low as 0.1 µm.
With respect to claim 24, Bauer ‘588 at [0232] specifies that the bulk density of the halogen-free flame retardant mixture is 80 to 800 g/L.

Claim Rejections - 35 USC § 102/103
Claim(s) 1-6, 9, 13, 16, and 18-24 are alternatively rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bauer et al. (US 7420007 B2; hereinafter
“Bauer ‘007”).
With respect to claim 1, Bauer ‘007 at claim 1 discloses a dialkylphosphinic salt or mixture salts each of the formula:

    PNG
    media_image1.png
    106
    208
    media_image1.png
    Greyscale

where
R1 and R2 are the same or different, C1-C6 alkyl, linear or branched;
M is Mg, Ca, Al, Sb, Gn, Ge, Ti, Fe, Zr, Zn, Ce, Bi, Sr, Mn, Li, Na, K, or a protonated nitrogen base;
m is 1 to 4; and

Bauer ‘007 differs from the present claim since it is silent as to the angle of repose of the combination.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433
(CCPA 1977).
“Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada,
911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. In this case, Bauer ‘007 teaches a flame retardant-stabilizer composition comprising each components A and C in the claimed amounts and so the angle of repose of the same would be inherently between 5° and 45°.
Alternatively, while Bauer ‘007 does not directly disclose the angle of repose of its composition, since each of the claimed components is present and rendered obvious by the teachings of Bauer ‘007, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to possess an angle of repose between 5° and 45°. Since the
USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
With respect to claim 2, Bauer ‘007 differs from the present claim because it does not specifically disclose the angle of repose of the combination.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
“Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  In this case, Bauer ‘007 teaches a flame retardant-stabilizer composition comprising each components A and C in the claimed amounts and so the angle of repose of the same would be inherently between 20° and 40°.
Alternatively, while Bauer ‘007 does not directly disclose the angle of repose of its composition, since each of the claimed components is present and rendered obvious by the teachings of Bauer ‘007, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to possess an angle of repose between 20° and 40°. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
With respect to claim 3, Bauer ‘007 at claim 5 specifies that R1 and R2 are the same or different and are methyl, ethyl, n-propyl, isopropyl, n-butyl, isobutyl, tert-butyl, n-pentyl, isopentyl, n-hexyl or isohexyl.
With respect to claim 4, Bauer ‘007 at claim 1 discloses, in relevant part, M is Ca, Al, Ti, Fe, or Zn.
With respect to claim 5, Bauer ‘007 at claim 12 discloses that a flame retardant composition comprising from 50 to 99.9 percent by weight of the dialkylphosphinic salt or mixture of the salts, where the salt or mixture thereof has a content of telomeric phosphinic acid salt of 0.1 to 6 percent by weigh ; and 0.1 to 50 percent by weight of at least one additive that is, in relevant part, melamine phosphate, dimelamine phosphate, melamine pyrophosphate, melamine polyphosphate, melam polyphosphate, melem polyphosphate, and melon polyphosphate. Claim 13 also discloses melamine, benzoguanamine, tris(hydroxyethyl)isocyanurate, allantonin, glycoluril, melamine cyanurate, dicyandiamide as the additive. Col. 5 lines 48 to Col. 6 line 45 discloses compounds of following formulas as the additive:

    PNG
    media_image2.png
    288
    399
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    542
    412
    media_image3.png
    Greyscale

wherein
R5 to R7 are hydrogen, C1-C8-alkyl, C5-C16-cycloalkyl or -alkylcycloalkyl, possibly substituted with a hydroxy or a C1-C4-hydroxyalkyl function, C2-C8-alkenyl, C1-C8-alkoxy, -acyl, -acyloxy, C6-C12-aryl or -arylalkyl, —OR8 or —N(R8)R9, including systems of acyclic-N or aromatic-N type,
R8 is hydrogen, C1-C8-alkyl, C5-C16-cycloalkyl or -alkylcycloalkyl, possibly substituted with a hydroxy or a C1-C4-hydroxyalkyl function, C2-C8-alkenyl, C1-C8-alkoxy, -acyl, -acyloxy or C6-C12-aryl or -arylalkyl,
9 to R13 are as defined for R8 or —O—R8,
m and n independently of one another, are 1, 2, 3, or 4,
x is acids which can form adducts with triazine compounds (III).
With respect to claim 6, Bauer ‘007 at claims 12 and 13 disclose melamine phosphate, dimelamine phosphate, melamine pyrophosphate, melamine polyphosphate, melam polyphosphate, melem polyphosphate, melon polyphosphate, melamine, benzoguanamine, tris(hydroxyethyl)isocyanurate, allantonin, glycoluril, melamine cyanurate, or dicyandiamide as the additive as the additive.
With respect to claim 9, Bauer ‘007 at claim 12 discloses melamine polyphosphate as the additive.
With respect to claim 13, Bauer ‘007 at Example 4 discloses aluminum ethybutylphosphinate as the telomeric phosphinic acid, which corresponds to present formula (XIII) where w is 2, x is 4, k and l are each 1, and Me is Al, or where w is 4, x is 2, k and l are each 1, and Me is Al.
With respect to claim 16, Example 4 contains aluminum ethylphosphonate.
With respect to claim 18, Bauer ‘007 at claim 1 discloses a mixture of 0.01 to 6 percent by weight of a telomeric phosphinic acid salts selected with 99.99 to 94 percent of a dialkylphosphinic salt of formula (I).
With respect to claim 19, Bauer ‘007 at Example 4 contains 96.5 percent of aluminum diethylphosphinate, 2.7 percent of aluminum ethylbutylphosphinate, and 0.8 percent aluminum ethylphosphonate.
With respect to claim 21, Bauer ‘007 at claim 7 specifies that the composition has a residual moisture content of 0.01 to 10 wt%.
With respect to claim 22, Bauer ‘007 at claim 7 specifies that the composition has a residual moisture content of 0.01 to 10 wt%.
With respect to claim 23, Bauer ‘007 at Col. 7 lines 38-40 specifies that the composition has a particle size of from 1 to 100 µm.
With respect to claim 24, Bauer ‘007 at Col. 7 lines 44-46 discloses that the composition has a bulk density of from 80 to 1500 g/L or preferably 200 to 1000 g/L.

Double Patenting
Claims 1, 2, 4-6, 13-15, and 18-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/333227 in view of Bauer et al. (US 7420007 B2).
Copending claim 1 of ‘227 discloses, in relevant part, a flame retardant-stabilizer combination residual moisture content of between 0.01 wt% and 10 wt% and containing:
from 25 to 99.9% by weight of a phosphinic acid salt of formula (I) as component A:

    PNG
    media_image4.png
    136
    247
    media_image4.png
    Greyscale

wherein R1 and R2 are the same or different and are each C1-C18 alkyl, linear or branched, C6-C18 aryl, C7-C18-arylalkyl or C7-C18-alkylaryl, or R1 and R2 form one or more rings with each other,
M is Mg, Ca, Al, Sb, Sn, Ge, Ti, Zn, Fe, Zr, Ce, Bi, Sr, Mn, Li, Na, K, and/or a protonated nitrogen base
m is from 1 to 4;
from 0 to 75 % by weight of a synergist or of a phosphorus/nitrogen flame retardant as component B comprising one or more groups:
the condensation products a) of melamine are melem, melam, melon and/or more highly condensed compounds thereof;
the reaction products of melamine b) are dimelamine pyrophosphate, melamine polyphosphate,
melem polyphosphate, melam polyphosphate, melon polyphosphate and/or mixed polysalts of this type;
the phosphates c) are ammonium hydrogenphosphate, ammonium dihydrogenphosphate and/or ammonium polyphosphate;
the N-synergists d) are benzoguanamine, tris(hydroxyethyl) isocyanurate, allantoin, glycouril, melamine, melamine cyanurate, dicyandiamide and/or guanidine;
aluminium phosphites e) are of the formula (IX), (II) and/or (X):
Al2(HPO3)3X(H2O)q (IX)
where q is 0 to 4
Al2,00Mz(HPO3)y(OH)v x (H2O)w (II)
where M are alkali metal ions, z is 0.01 to 1.5, y is 2.63 to 3.5, v is 0 to 2 and w is 0 to 4,
Al2,00(HPO3)u(H2PO3)t x (H2O)S (X)
where u is 2 to 2.99, t is 2 to 0.01 and, s is 0 to 4
and/or mixtures of aluminium phosphite of formula (IX) with aluminium salt of limited solubility and nitrogen free ions, mixtures of aluminium phosphite of formula (X) with aluminium salts, aluminium phosphite [AI(H2PO3)3], secondary aluminium phosphite [AI2(HPO3)3], basic aluminium phosphite
[AI(OH)(H2PO3)2*2aq], aluminium phosphite tetrahydrate [AI2(HPO3)3*4aq], aluminium phosphonate,
Al7(HPO3)9(OH)6(1,6-hexandiamine)1,5*12H2O, AI2(HPO3)3*xAI2O3*nH2O with x=2.27 -1, Al4H6P16O18 and/or mixtures of 0 – 99.9 wt.-% AI2(HPO3)3*nH2O with 0.1 -100 wt.-% sodium aluminium phosphite,;
from 0.1 to 50 % by weight of magnesium oxide, zinc oxide, manganese oxide, tin oxide, dihydrotalcite,
hydrocalumite, magnesium hydroxide, calcium hydroxide, zinc hydroxide, tin oxide hydrate, manganese hydroxide, zinc borate, basic zinc silicate, zinc stannate or mixtures of these substances as component C,
where the sum of the component is always 100 % by weight, wherein the combination has an angle of repose of between 5° and 45°.
Copending claim 1 teaches a flame retardant-stabilizer combination containing a component A and B as well as possessing an angle of repose as presently claimed, but is silent as to a content of
telomeric phosphinic acid salts.
Bauer ‘007 at claim 1 discloses a dialkylphosphinic salt or mixture salts each of the formula:

    PNG
    media_image1.png
    106
    208
    media_image1.png
    Greyscale

where
R1 and R2 are the same or different, C1-C6 alkyl, linear or branched;

m is 1 to 4; and
0.01 to 6 percent by weight of at least one telomeric phosphinic acid salt selected from the group consisting of ethylbutylphosphinic salts, butylbutylphosphinic salts, ethylhexylphosphinic salts,
butylhexylphosphinic salts, and hexylhexylphosphinic salts. The examples contain aluminum
ethylbutylphosphinic acid salt. According to Col. 1 lines 22-26 teaches that when the telomeric
phosphinic acid salt is contained in a low amount there is a decreased amount of degradation of plastics when the flame retardant combination is added to a plastic.
Given that ‘227 teaches a flame retardant-stabilizer combination containing a dialkylphosphinic acid and the advantages of the dialkylphosphinic acid containing a low amount of telomeric phosphinic acid therein taught by Bauer ‘007, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a flame retardant-stabilizer combination such that the content of telomeric phosphinic acid is within the present claimed range in order to minimize deleterious effects when incorporated into a plastic.
This is a provisional nonstatutory double patenting rejection.

Claims 7 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/333227 in view of Bauer et al. (US
7420007 B2).
from 25 to 99.9% by weight of a phosphinic acid salt of formula (I) as component A:

    PNG
    media_image4.png
    136
    247
    media_image4.png
    Greyscale

wherein R1 and R2 are the same or different and are each C1-C18 alkyl, linear or branched, C6-C18 aryl, C7-C18-arylalkyl or C7-C18-alkylaryl, or R1 and R2 form one or more rings with each other,

m is from 1 to 4;
from 0 to 75 % by weight of a synergist or of a phosphorus/nitrogen flame retardant as component B comprising one or more groups:
the condensation products a) of melamine are melem, melam, melon and/or more highly condensed compounds thereof;
the reaction products of melamine b) are dimelamine pyrophosphate, melamine polyphosphate,
melem polyphosphate, melam polyphosphate, melon polyphosphate and/or mixed polysalts of this type;
the phosphates c) are ammonium hydrogenphosphate, ammonium dihydrogenphosphate and/or ammonium polyphosphate;
the N-synergists d) are benzoguanamine, tris(hydroxyethyl) isocyanurate, allantoin, glycouril, melamine, melamine cyanurate, dicyandiamide and/or guanidine;
the aluminium phosphites e) are of the formula (IX), (II) and/or (X):
Al2(HPO3)3X(H2O)q (IX)
where q is 0 to 4
Al2,00Mz(HPO3)y(OH)v x (H2O)w (II)
where M are alkali metal ions, z is 0.01 to 1.5, y is 2.63 to 3.5, v is 0 to 2 and w is 0 to 4,
Al2,00(HPO3)u(H2PO3)t x (H2O)S (X)
where u is 2 to 2.99, t is 2 to 0.01 and, s is 0 to 4
and/or mixtures of aluminium phosphite of formula (IX) with aluminium salt of limited solubility and nitrogen free ions, mixtures of aluminium phosphite of formula (X) with aluminium salts, aluminium phosphite [AI(H2PO3)3], secondary aluminium phosphite [AI2(HPO3)3], basic aluminium phosphite
[AI(OH)(H2PO3)2*2aq], aluminium phosphite tetrahydrate [AI2(HPO3)3*4aq], aluminium phosphonate,
Al7(HPO3)9(OH)6(1,6-hexandiamine)1,5*12H2O, AI2(HPO3)3*xAI2O3*nH2O with x=2.27 -1, Al4H6P16O18 and/or mixtures of 0 – 99.9 wt.-% AI2(HPO3)3*nH2O with 0.1 -100 wt.-% sodium aluminium phosphite,;
from 0.1 to 50 % by weight of magnesium oxide, zinc oxide, manganese oxide, tin oxide, dihydrotalcite,
component C,
where the sum of the component is always 100 % by weight, wherein the combination has an angle of repose of between 5° and 45°.
Bauer ‘007 at claim 1 discloses a dialkylphosphinic salt or mixture salts each of the formula:

    PNG
    media_image1.png
    106
    208
    media_image1.png
    Greyscale

where
R1 and R2 are the same or different, C1-C6 alkyl, linear or branched;
M is Mg, Ca, Al, Sb, Gn, Ge, Ti, Fe, Zr, Zn, Ce, Bi, Sr, Mn, Li, Na, K, or a protonated nitrogen base;
m is 1 to 4; and
0.01 to 6 percent by weight of at least one telomeric phosphinic acid salt selected from the group consisting of ethylbutylphosphinic salts, butylbutylphosphinic salts, ethylhexylphosphinic salts,
butylhexylphosphinic salts, and hexylhexylphosphinic salts. The examples contain aluminum
ethylbutylphosphinic acid salt. According to Col. 1 lines 22-26 teaches that when the telomeric
phosphinic acid salt is contained in a low amount there is a decreased amount of degradation of plastics when the flame retardant combination is added to a plastic.

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being
unpatentable over claim 8 of copending Application No. 16/333227 in view of Bauer et al. (US 7420007
B2).
from 25 to 99.9% by weight of a phosphinic acid salt of formula (I) as component A:

    PNG
    media_image4.png
    136
    247
    media_image4.png
    Greyscale

wherein R1 and R2 are the same or different and are each C1-C18 alkyl, linear or branched, C6-C18 aryl, C7-C18-arylalkyl or C7-C18-alkylaryl, or R1 and R2 form one or more rings with each other,
M is Mg, Ca, Al, Sb, Sn, Ge, Ti, Zn, Fe, Zr, Ce, Bi, Sr, Mn, Li, Na, K, and/or a protonated nitrogen base
m is from 1 to 4;
from 0 to 75 % by weight of a synergist or of a phosphorus/nitrogen flame retardant as component B,
where the aluminium phosphite is a mixture of 50 - 99 wt.-% AI2(HPO3)3 x (H2O)q where q is 0 to 4 with 1 -50 wt.-% AI2,00Mz(HPO3)y(OH)v x (H2O)w (II) where M is sodium, z is 0.005 to 0.15, y is 2.8 to 3.1, v is 0 to 0.4 and w is 0 to 4,
from 0.1 to 50 % by weight of magnesium oxide, zinc oxide, manganese oxide, tin oxide, dihydrotalcite,
hydrocalumite, magnesium hydroxide, calcium hydroxide, zinc hydroxide, tin oxide hydrate, manganese hydroxide, zinc borate, basic zinc silicate, zinc stannate or mixtures of these substances as component
C,
where the sum of the component is always 100 % by weight, wherein the combination has an angle of repose of between 5° and 45°.
Copending claim 8 teaches a flame retardant-stabilizer combination containing a component A and B as well as possessing an angle of repose as presently claimed, but is silent as to a content of telomeric phosphinic acid salts.
Bauer ‘007 at claim 1 discloses a dialkylphosphinic salt or mixture salts each of the formula:

    PNG
    media_image1.png
    106
    208
    media_image1.png
    Greyscale

where
R1 and R2 are the same or different, C1-C6 alkyl, linear or branched;

m is 1 to 4; and
0.01 to 6 percent by weight of at least one telomeric phosphinic acid salt selected from the group consisting of ethylbutylphosphinic salts, butylbutylphosphinic salts, ethylhexylphosphinic salts,
butylhexylphosphinic salts, and hexylhexylphosphinic salts. The examples contain aluminum
ethylbutylphosphinic acid salt. According to Col. 1 lines 22-26 teaches that when the telomeric
phosphinic acid salt is contained in a low amount there is a decreased amount of degradation of plastics when the flame retardant combination is added to a plastic.
Given that ‘227 teaches a flame retardant-stabilizer combination containing a dialkylphosphinic acid and the advantages of the dialkylphosphinic acid containing a low amount of telomeric phosphinic acid therein taught by Bauer ‘007, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a flame retardant-stabilizer combination such that the content of telomeric phosphinic acid is within the present claimed range in order to minimize deleterious effects when incorporated into a plastic.
This is a provisional nonstatutory double patenting rejection.

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/333227 in view of Bauer et al. (US 7420007 B2).
Copending claim 9 of ‘227 discloses a flame retardant-stabilizer combination containing:
from 25 to 99.9% by weight of a phosphinic acid salt of formula (I) as component A:

    PNG
    media_image4.png
    136
    247
    media_image4.png
    Greyscale

wherein R1 and R2 are the same or different and are each C1-C18 alkyl, linear or branched, C6-C18 aryl, C7-C18-arylalkyl or C7-C18-alkylaryl, or R1 and R2 form one or more rings with each other,

m is from 1 to 4;
from 0 to 75 % by weight of melamine polyphosphate as component B 
from 0.1 to 50 % by weight of magnesium oxide, zinc oxide, manganese oxide, tin oxide, dihydrotalcite,
hydrocalumite, magnesium hydroxide, calcium hydroxide, zinc hydroxide, tin oxide hydrate, manganese hydroxide, zinc borate, basic zinc silicate, zinc stannate or mixtures of these substances as component C,
where the sum of the component is always 100 % by weight, wherein the combination has an angle of repose of between 5° and 45°.
Copending claim 9 teaches a flame retardant-stabilizer combination containing a component A and B as well as possessing an angle of repose as presently claimed, but is silent as to a content of telomeric phosphinic acid salts.
Bauer ‘007 at claim 1 discloses a dialkylphosphinic salt or mixture salts each of the formula:

    PNG
    media_image1.png
    106
    208
    media_image1.png
    Greyscale

where
R1 and R2 are the same or different, C1-C6 alkyl, linear or branched;
M is Mg, Ca, Al, Sb, Gn, Ge, Ti, Fe, Zr, Zn, Ce, Bi, Sr, Mn, Li, Na, K, or a protonated nitrogen base;
m is 1 to 4; and
0.01 to 6 percent by weight of at least one telomeric phosphinic acid salt selected from the group consisting of ethylbutylphosphinic salts, butylbutylphosphinic salts, ethylhexylphosphinic salts,
butylhexylphosphinic salts, and hexylhexylphosphinic salts. The examples contain aluminum
ethylbutylphosphinic acid salt. According to Col. 1 lines 22-26 teaches that when the telomeric
phosphinic acid salt is contained in a low amount there is a decreased amount of degradation of plastics when the flame retardant combination is added to a plastic.

Claim 23 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/333227 in view of Bauer et al. (US 7420007 B2).
Copending claim 16 of ‘227 discloses a flame retardant-stabilizer combination having a particle size of between 1 µm and 100 µm and containing:
from 25 to 99.9% by weight of a phosphinic acid salt of formula (I) as component A:

    PNG
    media_image4.png
    136
    247
    media_image4.png
    Greyscale

wherein R1 and R2 are the same or different and are each C1-C18 alkyl, linear or branched, C6-C18 aryl, C7-C18-arylalkyl or C7-C18-alkylaryl, or R1 and R2 form one or more rings with each other,
M is Mg, Ca, Al, Sb, Sn, Ge, Ti, Zn, Fe, Zr, Ce, Bi, Sr, Mn, Li, Na, K, and/or a protonated nitrogen base
m is from 1 to 4;
from 0 to 75 % by weight of a synergist or of a phosphorus/nitrogen flame retardant as component B comprising one or more groups:
the condensation products a) of melamine are melem, melam, melon and/or more highly condensed compounds thereof;
the reaction products of melamine b) are dimelamine pyrophosphate, melamine polyphosphate,
melem polyphosphate, melam polyphosphate, melon polyphosphate and/or mixed polysalts of this type;
the phosphates c) are ammonium hydrogenphosphate, ammonium dihydrogenphosphate and/or ammonium polyphosphate;
the N-synergists d) are benzoguanamine, tris(hydroxyethyl) isocyanurate, allantoin, glycouril, melamine, melamine cyanurate, dicyandiamide and/or guanidine;
the aluminium phosphites e) are of the formula (IX), (II) and/or (X):
2(HPO3)3X(H2O)q (IX)
where q is 0 to 4
Al2,00Mz(HPO3)y(OH)v x (H2O)w (II)
where M are alkali metal ions, z is 0.01 to 1.5, y is 2.63 to 3.5, v is 0 to 2 and w is 0 to 4,
Al2,00(HPO3)u(H2PO3)t x (H2O)S (X)
where u is 2 to 2.99, t is 2 to 0.01 and, s is 0 to 4
and/or mixtures of aluminium phosphite of formula (IX) with aluminium salt of limited solubility and nitrogen free ions, mixtures of aluminium phosphite of formula (X) with aluminium salts, aluminium phosphite [AI(H2PO3)3], secondary aluminium phosphite [AI2(HPO3)3], basic aluminium phosphite
[AI(OH)(H2PO3)2*2aq], aluminium phosphite tetrahydrate [AI2(HPO3)3*4aq], aluminium phosphonate,
Al7(HPO3)9(OH)6(1,6-hexandiamine)1,5*12H2O, AI2(HPO3)3*xAI2O3*nH2O with x=2.27 -1, Al4H6P16O18 and/or mixtures of 0 – 99.9 wt.-% AI2(HPO3)3*nH2O with 0.1 -100 wt.-% sodium aluminium phosphite,;
from 0.1 to 50 % by weight of magnesium oxide, zinc oxide, manganese oxide, tin oxide, dihydrotalcite,
hydrocalumite, magnesium hydroxide, calcium hydroxide, zinc hydroxide, tin oxide hydrate, manganese hydroxide, zinc borate, basic zinc silicate, zinc stannate or mixtures of these substances as component C,
where the sum of the component is always 100 % by weight, wherein the combination has an angle of repose of between 5° and 45°.
Copending claim 16 teaches a flame retardant-stabilizer combination containing a component A and B as well as possessing an angle of repose as presently claimed, but is silent as to a content of
telomeric phosphinic acid salts.
Bauer ‘007 at claim 1 discloses a dialkylphosphinic salt or mixture salts each of the formula:

    PNG
    media_image1.png
    106
    208
    media_image1.png
    Greyscale

where
R1 and R2 are the same or different, C1-C6 alkyl, linear or branched;

m is 1 to 4; and
0.01 to 6 percent by weight of at least one telomeric phosphinic acid salt selected from the group consisting of ethylbutylphosphinic salts, butylbutylphosphinic salts, ethylhexylphosphinic salts,
butylhexylphosphinic salts, and hexylhexylphosphinic salts. The examples contain aluminum
ethylbutylphosphinic acid salt. According to Col. 1 lines 22-26 teaches that when the telomeric
phosphinic acid salt is contained in a low amount there is a decreased amount of degradation of plastics when the flame retardant combination is added to a plastic.
Given that ‘227 teaches a flame retardant-stabilizer combination containing a dialkylphosphinic acid and the advantages of the dialkylphosphinic acid containing a low amount of telomeric phosphinic acid therein taught by Bauer ‘007, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a flame retardant-stabilizer combination such that the content of telomeric phosphinic acid is within the present claimed range in order to minimize deleterious effects when incorporated into a plastic.
This is a provisional nonstatutory double patenting rejection.

Claim 24 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16/333227 in view of Bauer et al. (US 7420007 B2).
Copending claim 17 of ‘227 discloses a flame retardant-stabilizer combination having a bulk density of between 100 g/L and 1000 g/L and containing:
from 25 to 99.9% by weight of a phosphinic acid salt of formula (I) as component A:

    PNG
    media_image4.png
    136
    247
    media_image4.png
    Greyscale

1 and R2 are the same or different and are each C1-C18 alkyl, linear or branched, C6-C18 aryl, C7-C18-arylalkyl or C7-C18-alkylaryl, or R1 and R2 form one or more rings with each other,
M is Mg, Ca, Al, Sb, Sn, Ge, Ti, Zn, Fe, Zr, Ce, Bi, Sr, Mn, Li, Na, K, and/or a protonated nitrogen base
m is from 1 to 4;
from 0 to 75 % by weight of a synergist or of a phosphorus/nitrogen flame retardant as component B comprising one or more groups:
the condensation products a) of melamine are melem, melam, melon and/or more highly condensed compounds thereof;
the reaction products of melamine b) are dimelamine pyrophosphate, melamine polyphosphate,
melem polyphosphate, melam polyphosphate, melon polyphosphate and/or mixed polysalts of this type;
the phosphates c) are ammonium hydrogenphosphate, ammonium dihydrogenphosphate and/or ammonium polyphosphate;
the N-synergists d) are benzoguanamine, tris(hydroxyethyl) isocyanurate, allantoin, glycouril, melamine, melamine cyanurate, dicyandiamide and/or guanidine;
the aluminium phosphites e) are of the formula (IX), (II) and/or (X):
Al2(HPO3)3X(H2O)q (IX)
where q is 0 to 4
Al2,00Mz(HPO3)y(OH)v x (H2O)w (II)
where M are alkali metal ions, z is 0.01 to 1.5, y is 2.63 to 3.5, v is 0 to 2 and w is 0 to 4,
Al2,00(HPO3)u(H2PO3)t x (H2O)S (X)
where u is 2 to 2.99, t is 2 to 0.01 and, s is 0 to 4
and/or mixtures of aluminium phosphite of formula (IX) with aluminium salt of limited solubility and nitrogen free ions, mixtures of aluminium phosphite of formula (X) with aluminium salts, aluminium phosphite [AI(H2PO3)3], secondary aluminium phosphite [AI2(HPO3)3], basic aluminium phosphite
[AI(OH)(H2PO3)2*2aq], aluminium phosphite tetrahydrate [AI2(HPO3)3*4aq], aluminium phosphonate,
7(HPO3)9(OH)6(1,6-hexandiamine)1,5*12H2O, AI2(HPO3)3*xAI2O3*nH2O with x=2.27 -1, Al4H6P16O18 and/or mixtures of 0 – 99.9 wt.-% AI2(HPO3)3*nH2O with 0.1 -100 wt.-% sodium aluminium phosphite,;
from 0.1 to 50 % by weight of magnesium oxide, zinc oxide, manganese oxide, tin oxide, dihydrotalcite,
hydrocalumite, magnesium hydroxide, calcium hydroxide, zinc hydroxide, tin oxide hydrate, manganese hydroxide, zinc borate, basic zinc silicate, zinc stannate or mixtures of these substances as component C,
where the sum of the component is always 100 % by weight, wherein the combination has an angle of repose of between 5° and 45°.
Copending claim 17 teaches a flame retardant-stabilizer combination containing a component A and B as well as possessing an angle of repose as presently claimed, but is silent as to a content of telomeric phosphinic acid salts.
Bauer ‘007 at claim 1 discloses a dialkylphosphinic salt or mixture salts each of the formula:

    PNG
    media_image1.png
    106
    208
    media_image1.png
    Greyscale

where
R1 and R2 are the same or different, C1-C6 alkyl, linear or branched;
M is Mg, Ca, Al, Sb, Gn, Ge, Ti, Fe, Zr, Zn, Ce, Bi, Sr, Mn, Li, Na, K, or a protonated nitrogen base;
m is 1 to 4; and
0.01 to 6 percent by weight of at least one telomeric phosphinic acid salt selected from the group consisting of ethylbutylphosphinic salts, butylbutylphosphinic salts, ethylhexylphosphinic salts,
butylhexylphosphinic salts, and hexylhexylphosphinic salts. The examples contain aluminum
ethylbutylphosphinic acid salt. According to Col. 1 lines 22-26 teaches that when the telomeric
phosphinic acid salt is contained in a low amount there is a decreased amount of degradation of plastics when the flame retardant combination is added to a plastic.
Given that ‘227 teaches a flame retardant-stabilizer combination containing a dialkylphosphinic acid and the advantages of the dialkylphosphinic acid containing a low amount of telomeric phosphinic .
This is a provisional nonstatutory double patenting rejection.

Claim 25 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 16/333227 in view of Bauer et al. (US 7420007 B2).
Copending claim 18 of ‘227 discloses a flame retardant-stabilizer combination having a tap density of between 200 g/L and 1200 g/L and containing:
from 25 to 99.9% by weight of a phosphinic acid salt of formula (I) as component A:

    PNG
    media_image4.png
    136
    247
    media_image4.png
    Greyscale

wherein R1 and R2 are the same or different and are each C1-C18 alkyl, linear or branched, C6-C18 aryl, C7-C18-arylalkyl or C7-C18-alkylaryl, or R1 and R2 form one or more rings with each other,
M is Mg, Ca, Al, Sb, Sn, Ge, Ti, Zn, Fe, Zr, Ce, Bi, Sr, Mn, Li, Na, K, and/or a protonated nitrogen base
m is from 1 to 4;
from 0 to 75 % by weight of a synergist or of a phosphorus/nitrogen flame retardant as component B comprising one or more groups:
the condensation products a) of melamine are melem, melam, melon and/or more highly condensed compounds thereof;
the reaction products of melamine b) are dimelamine pyrophosphate, melamine polyphosphate,
melem polyphosphate, melam polyphosphate, melon polyphosphate and/or mixed polysalts of this type;
phosphates c) are ammonium hydrogenphosphate, ammonium dihydrogenphosphate and/or ammonium polyphosphate;
the N-synergists d) are benzoguanamine, tris(hydroxyethyl) isocyanurate, allantoin, glycouril, melamine, melamine cyanurate, dicyandiamide and/or guanidine;
the aluminium phosphites e) are of the formula (IX), (II) and/or (X):
Al2(HPO3)3X(H2O)q (IX)
where q is 0 to 4
Al2,00Mz(HPO3)y(OH)v x (H2O)w (II)
where M are alkali metal ions, z is 0.01 to 1.5, y is 2.63 to 3.5, v is 0 to 2 and w is 0 to 4,
Al2,00(HPO3)u(H2PO3)t x (H2O)S (X)
where u is 2 to 2.99, t is 2 to 0.01 and, s is 0 to 4
and/or mixtures of aluminium phosphite of formula (IX) with aluminium salt of limited solubility and nitrogen free ions, mixtures of aluminium phosphite of formula (X) with aluminium salts, aluminium phosphite [AI(H2PO3)3], secondary aluminium phosphite [AI2(HPO3)3], basic aluminium phosphite
[AI(OH)(H2PO3)2*2aq], aluminium phosphite tetrahydrate [AI2(HPO3)3*4aq], aluminium phosphonate,
Al7(HPO3)9(OH)6(1,6-hexandiamine)1,5*12H2O, AI2(HPO3)3*xAI2O3*nH2O with x=2.27 -1, Al4H6P16O18 and/or mixtures of 0 – 99.9 wt.-% AI2(HPO3)3*nH2O with 0.1 -100 wt.-% sodium aluminium phosphite,;
from 0.1 to 50 % by weight of magnesium oxide, zinc oxide, manganese oxide, tin oxide, dihydrotalcite,
hydrocalumite, magnesium hydroxide, calcium hydroxide, zinc hydroxide, tin oxide hydrate, manganese hydroxide, zinc borate, basic zinc silicate, zinc stannate or mixtures of these substances as component C,
where the sum of the component is always 100 % by weight, wherein the combination has an angle of repose of between 5° and 45°.
Copending claim 18 teaches a flame retardant-stabilizer combination containing a component A and B as well as possessing an angle of repose as presently claimed, but is silent as to a content of telomeric phosphinic acid salts.
Bauer ‘007 at claim 1 discloses a dialkylphosphinic salt or mixture salts each of the formula:

    PNG
    media_image1.png
    106
    208
    media_image1.png
    Greyscale

where
R1 and R2 are the same or different, C1-C6 alkyl, linear or branched;
M is Mg, Ca, Al, Sb, Gn, Ge, Ti, Fe, Zr, Zn, Ce, Bi, Sr, Mn, Li, Na, K, or a protonated nitrogen base;
m is 1 to 4; and
0.01 to 6 percent by weight of at least one telomeric phosphinic acid salt selected from the group consisting of ethylbutylphosphinic salts, butylbutylphosphinic salts, ethylhexylphosphinic salts,
butylhexylphosphinic salts, and hexylhexylphosphinic salts. The examples contain aluminum
ethylbutylphosphinic acid salt. According to Col. 1 lines 22-26 teaches that when the telomeric
phosphinic acid salt is contained in a low amount there is a decreased amount of degradation of plastics when the flame retardant combination is added to a plastic.
Given that ‘227 teaches a flame retardant-stabilizer combination containing a dialkylphosphinic acid and the advantages of the dialkylphosphinic acid containing a low amount of telomeric phosphinic acid therein taught by Bauer ‘007, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a flame retardant-stabilizer combination such that the content of telomeric phosphinic acid is within the present claimed range in order to minimize deleterious effects when incorporated into a plastic.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768